Citation Nr: 1731204	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-16 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus type 2.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The October 2009 rating decision denied a rating in excess of 20 percent for diabetes mellitus type 2.  The Veteran appealed via a July 2010 notice of disagreement.

The Veteran requested a Decision Review Officer (DRO) hearing.  A hearing was scheduled for June 2011, but later cancelled by the Veteran.  As such, his request for a DRO hearing has been deemed withdrawn.  See January 2016 Board remand.

The Board last considered this matter in January 2016, when it granted a separate rating for hypertension, a higher rating for diabetic kidney disease, and entitlement to a TDIU, and remanded the issue of a higher rating for diabetes mellitus type 2.  The RO implemented this decision via a March 2016 rating decision, which granted a rating of 30 percent for hypertension and diabetic kidney disease, effective July 12, 2010, and entitlement to a TDIU and basic eligibility to Dependents' Educational Assistance, effective September 1, 2015.  Subsequently, an April 2017 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities, bilaterally (as secondary to the service-connected diabetes), each extremity rated as 10 percent disabling, effective November 20, 2015.  


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type 2 requires oral hypoglycemic agents, insulin and a restricted diet, but not regulation of activities.

2.  For the period prior to November 20, 2015, the weight of the evidence supports a finding that the Veteran had mild neuropathic symptoms in his left lower extremity, associated with his diabetes.

3.  For the period prior to November 20, 2015, the weight of the evidence supports a finding that the Veteran had mild neuropathic symptoms in his right lower extremity, associated with his diabetes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus type 2 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

2.  For the period prior to November 20, 2015, the criteria for a separate rating of 10 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8520 (2016). 

2.  For the period prior to November 20, 2015, the criteria for a separate rating of 10 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. § 4.124a, DC 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in May 2009, prior to the initial adjudication of the claim.  

Concerning the duty to assist, all identified, available, pertinent treatment records have been obtained and considered.  The Veteran reported both VA and private treatment.  VA treatment records were last associated with the claims file in April 2017 (in Virtual VA).  Private treatment records from a UAB facility were received at different points during the rating period, most recently in May 2015.  VA requested records from a second private facility.  The provider replied that it could not find records for the Veteran, adding that it only kept records for seven years.  Similarly, a request for records to the Social Security Administration (SSA) resulted in a negative response.  The Board finds that these development efforts satisfy VA's duty to assist.

VA provided VA examinations in May 2009, October 2010, August 2013, and April 2017 to determine the nature and severity of the Veteran's diabetes mellitus.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
 
II.  Analysis

The Veteran seeks a higher rating for his service-connected diabetes mellitus type 2.  By way of history, service connection for diabetes mellitus type 2 was established via a February 2006 rating decision, which assigned an initial rating of 20 percent, effective June 13, 2005.  The Veteran applied for a higher rating in October 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Diabetes Mellitus Type 2 

The Veteran's service-connected diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.

Under DC 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1) (2016).

A May 2009 VA examination shows that the Veteran's diabetes required special diet, oral medications, and insulin injections, but did not require regulation of activities.  The Veteran did not have episodes of hypoglycemia or ketoacidosis.  Frequency of visits for diabetic medical care was quarterly (3-6 months).  

A July 2010 statement (received August 9, 2010) from a VA treating provider indicates that the Veteran requires insulin and a special diet.  A July 2010 VA note from that same provider expressly indicates that the Veteran does not require restriction of activity.  See CAPRI records, received June 8, 2011, at 3.  

An October 2010 VA examination show that the Veteran's diabetes required special diet, oral medications, and insulin injections, but did not require regulation of activities.  The Veteran denied emergency room visits or hospitalizations for hypoglycemia. 

An April 2017 VA examination reflects that the Veteran's diabetes required special diet, oral hypoglycemic agents, and insulin, but did not require regulation of activities as part of medical management of diabetes mellitus type 2.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than twice per month.  The Veteran had not required hospitalization for ketoacidosis or hypoglycemia over the past 12 months.  

In light of the foregoing evidence, the Board finds that the Veteran's disability picture from his service-connected diabetes mellitus has been more nearly approximated by the currently assigned 20 percent.  The Board again emphasizes that although the Veteran requires oral agents, insulin, and a restricted diet, he is not limited in his activities due to the diabetes.  As such, the Veteran meets the criteria for a 20 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").  

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that symptoms of the Veteran's diabetes mellitus have not undergone any significant increase or decrease so as to warrant a rating in excess of 20 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.

The Veteran is in receipt of separate disability ratings per Note (1) to DC 7913 for diabetic kidney disease and peripheral neuropathy of all extremities.  As explained in the introduction, the January 2016 Board decision adjudicated the issue of a higher rating for diabetic kidney disease.  As such, this issue is no longer in appellate status.  In contrast, the issue of a separate rating for peripheral neuropathy is still on appeal as part-and-parcel of the diabetes claim.  As such, the Board will consider whether the Veteran is entitled either to a compensable rating for this disability prior to the assigned effective date or to a higher rating at any point.

The Veteran is in receipt of separate ratings of 10 percent, one for each extremity, for peripheral neuropathy, bilateral upper and lower extremities, since November 20, 2015.  

DC 8515 provides ratings of 10, 30, and 50 percent for mild, moderate, and severe incomplete paralysis of the median nerve, respectively, in the major arm, and of 10, 20, and 40 percent, for the same symptoms in the minor arm.  It also provides a rating of 70 percent for complete paralysis of the median nerve, in the major arm, and of 60 percent, for the same symptoms in the minor arm.  38 C.F.R. § 4.124a.  

DC 8520 provides ratings of 10, 20, 40, and 60 percent for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve, respectively.  It also provides a rating of 80 percent for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe'" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA treatment records from 2008 and 2009 show positive findings of neuropathy during diabetes check-ups.  See CAPRI records, received May 1, 2009, at 35 and 42; CAPRI records, received September 30, 2009, at 1 and 4.  In contrast, a VA note from September 2011 shows a negative finding of neuropathy.  See CAPRI records, received October 18, 2012, at 108 (in Virtual VA).

The May 2009 VA examination shows that the Veteran reported intermittent numbness in his feet.  The examiner, however, concluded that there was insufficient evidence to warrant an acute diagnosis of diabetic peripheral neuropathy.  

A July 2010 statement (received August 9, 2010) from a VA treating provider indicates that the Veteran has neuropathic pain in his legs and feet most likely as a direct consequence of his diabetes and that this very much limited his activity level.  A VA note from July 2010 (from that same provider) shows that the Veteran reported tingling/burning/pain in his legs.  The treating provider noted that the Veteran's neuropathy restricts the Veteran's activity due to pain.  See CAPRI records, received June 8, 2011, at 3.

The December 2010 VA examination shows that the Veteran reported intermittent numbness and tingling in the right foot.  The examiner cited testing from the May 2009 VA examination, concluding that there was no definitive evidence of diffuse neuropathy.

The April 2017 VA examination notes a diagnosis of peripheral neuropathy, bilateral hands and feet, since 2015.  The Veteran reported mild to moderate tingling in his hands and feet.  It was noted that the Veteran is right-handed.  On examination, the examiner described the Veteran peripheral neuropathy as mild incomplete paralysis of the median and sciatic nerves.  

Based on the above, the Board finds that, for the period prior to November 20, 2015, separate ratings of 10 percent are warranted for peripheral neuropathy of the bilateral lower extremities.  The evidence shows complaints of numbness, tingling, and pain in the legs and feet.  A VA treating provider has characterized these symptoms as neuropathic.  Furthermore, that same provider has stated that the neuropathic pain is likely related to diabetes.  Resolving doubt in favor of the Veteran, the Board finds that the evidence shows peripheral neuropathy of the lower extremities during the entire rating period.  As to the severity of these symptoms, there is no indication that they have been more than mild.  As such, a rating higher than 10 percent is not warranted at any point of the rating period.  38 C.F.R. § 4.124a, DC 8520.

With regard to the upper extremities, the Board has found no evidence of neuropathic symptoms prior to November 20, 2015.  A compensable rating is, therefore, not warranted prior to that date.  Further, there is no evidence that the Veteran's peripheral neuropathy of the upper extremities has been more than mild from November 20, 2015, forward.  As such, a rating higher than 10 percent is not warranted from that date forward.  38 C.F.R. § 4.124a, DC 8515.


The evidence shows additional complications from diabetes, namely, a skin infection (diagnosed as both tinea corporis and candidiasis) and erectile dysfunction.  

With regard to the Veteran's skin symptoms, a January 2008 VA examination (for purposes of a claim for pseudofolliculitis barbae) shows a diagnosis of tinea corporis in the groin.  More recently, an April 2017 VA examination (conducted as part of a diabetes examination) diagnosed candidiasis, based on symptoms of groin and penile rash every 5-6 months, treated effectively with antifungals.  This condition did not cause scarring.  Treatment with topical medication had a total duration of less than six weeks in the past 12 months.  There were no debilitating episodes.  On physical examination, total body area affected was less than five percent, total exposed area was none.

Dermatophytosis (including tinea corporis) and infections of the skin not listed elsewhere in the rating code (including fungal) are to be rated as disfigurement, scars, or dermatitis, depending upon the predominant disability.  See 38 C.F.R. § 4.118, DC 7813, 7820.  Dermatitis is rated under DC 7806.

DC 7806 provides that a 10 percent rating is warranted for a skin disability covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is given for skin disabilities affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during a 12 month period.  A 60 percent rating is warranted for skin disabilities affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the prior 12 month period.  38 C.F.R. § 4.118.   

As shown by the April 2017 VA examination, the Veteran's skin disability covers less than 5 percent of the Veteran's entire body and none of his exposed areas, and requires no more than topical therapy.  As such, the Veteran's skin symptoms more closely approximate the criteria for a noncompensable rating under DC 7806.  As the Veteran's diabetes-related skin disability is noncompensable, it is rated under DC 7913 as part of the diabetic process.

With regard to erectile dysfunction, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ.  Erectile dysfunction is technically rated under DC 7522, for penis deformity.  38 C.F.R. § 4.115b.  In this case, a compensable rating under DC 7522 is not warranted, as there is no evidence that the Veteran has a penis deformity.  As the erectile dysfunction is noncompensable, it is rated under DC 7913 as part of the diabetic process.

Finally, there is no argument or indication that the Veteran's service-connected diabetes mellitus type 2 has resulted in any additional complications.


ORDER

A rating in excess of 20 percent for diabetes mellitus type 2 is denied.

For the period prior to November 20, 2015, a rating of 10 percent for peripheral neuropathy of the left lower extremity is granted.

For the period prior to November 20, 2015, a rating of 10 percent for peripheral neuropathy of the right lower extremity is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


